                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KIMBERLY BOLIN, et al.,                        )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )              No. 4:17CV1903 RLW
                                               )
HSBC MORTGAGE SERVICES INC.,                   )
et al.,                                        )
                                               )
               Defendants.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the separate Motions for Summary Judgment filed by

Defendants Martin Leigh PC ("Martin Leigh") (ECF No. 128) and HSBC Mortgage Services

Inc. ("HSBC") (ECF No. 130). Plaintiffs Kimberly and Donald Bolin are opposed. The motions

are fully briefed and ready for disposition.

       Plaintiffs filed this pro se action related to a mortgage they obtained for the property at

5019 Meadow Drive, Imperial, Jefferson County, Missouri. On March 5, 2018, the Court

entered its Order dismissing several of the claims in the Amended Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) and dismissing several defendants. (ECF No. 101) After that

order, the only remaining claims and defendants are as follows: Count I against HSBC and

Martin Leigh for breach of fiduciary duty; Count II against HSBC and Martin Leigh for breach

of the implied covenant of the duty of good faith and fair dealing; Count V against HSBC for

unjust enrichment; and Count VI against HSBC and Martin Leigh for fraud upon the Court.

       Both remaining defendants have filed Motions for Summary Judgment. (ECF Nos. 128

& 130) Plaintiffs are opposed to both motions with the exception of Count V against HSBC,

which Plaintiffs concede is outside the relevant statute oflimitation period. (ECF No. 135, at 2)
       In addition to its substantive arguments in favor of summary judgment on the remaining

claims, Martin Leigh argues that this Court should dismiss the case in its entirety because the

Court no longer has subject matter jurisdiction over the action. The Court originally had subject

matter jurisdiction over the case pursuant to 28 U.S.C. § 1331 because several of Plaintiffs'

claims in the Amended Complaint were brought under federal statutes. 1 The Court's Order of

March 5, 2018, however, dismissed the claims brought under federal law. (ECF No. 101)

Accordingly, the Court no longer has subject matter jurisdiction based on a federal question and

need not exercise supplemental jurisdiction over the remaining claims. 28 U.S.C. § 1367(c)(3).

The Court also lacks subject matter jurisdiction based on diversity because Plaintiffs and Martin

Leigh are both citizens of Missouri. See Id. § 1332.

       "Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute." Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S.

375, 377 (1994). "If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action." Fed. R. Civ. P. 12(h)(3). "[I]n the usual case in which all

federal-law claims are eliminated before trial, the balance of factors to be considered under the

pendent jurisdiction doctrine-judicial economy, convenience, fairness, and comity-will point

toward declining to exercise jurisdiction over the remaining state-law claims." Keating v. Neb.

Pub. Power Dist., 660 F.3d 1014, 1019 (8th Cir. 2011) (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988)).

       After careful consideration of these factors, the Court declines to exercise supplemental

jurisdiction over Plaintiffs' remaining state law claims and dismisses the case. Plaintiffs argue



1Count IV against HSBC and Martin Leigh alleged violations of the Fair Debt Collection
Practices Act (FDCPA), 15 U.S.C. §§ 1629d-f, and Count VIII against HSBC alleged violations
of the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681, et seq. (ECF No. 33)


                                                -2-
the Court should exercise supplemental jurisdiction over their claims in the interest of judicial

economy. The Court is unconvinced, especially in consideration of comity with state courts.

Missouri statutory and case law is clear that homeowners who dispute a lender's right or ability

to foreclose upon their property have two options. "They must either: (1) sue to enjoin the

foreclosure sale from occurring, or (2) if the sale has occurred and the buyer has sued for

unlawful detainer, bring a separate action challenging the foreclosure purchaser's title and seek a

stay of the unlawful detainer action in that separate case." Wells Fargo Bank, NA. v Smith, 392

S.W.3d 446, 461 (Mo. 2013) (en bane). Plaintiffs did not pursue either route here. Rather, they

appealed the original trial court's grant of summary judgment and judgment for possession of the

property in favor of HSBC's in its unlawful detainer action. The Missouri Court of Appeals

affirmed the trial court's judgment, and the Supreme Court of Missouri denied Plaintiffs' request

for transfer. HSBC Mortg. Servs., Inc. v. Bolin, 519 S.W.3d 818 (Mo. Ct. App. 2017), reh 'g

and/or transfer denied (Apr. 27, 2017), transfer to Supreme Court of Missouri denied (June 27,

201 7). Thus, Plaintiffs exhausted their state court remedies.

       The Court also finds that the Rooker-Feldman doctrine divests subject matter jurisdiction

over this action. See District of Columbia Court ofAppeals v. Feldman, 460 U.S. 462, 482

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). "Under the Rooker-

Feldman doctrine, lower federal courts lack jurisdiction to engage in appellate review of state

court determinations." In re Goetzman, 91 F.3d 1173, 1177 (8th Cir. 1996). The doctrine also

deprives the Court of jurisdiction over claims that are "inextricably intertwined" with claims

adjudicated in state court. Feldman, 460 U.S. at 482 n.16. A claim is inextricably intertwined

under Rooker-Feldman if it "succeeds only to the extent that the state court wrongly decided the




                                                -3-
issues before it [or] if the relief requested ... would effectively reverse the state court decision or

void its ruling." Charchenko v. City ofStillwater, 47 F.3d 981, 983 (8th Cir. 1995).

       In an unpublished memorandum opinion, 2 the Missouri Court of Appeals addressed

Plaintiffs' claims, including their fraud claim related to HSBC's allegedly fraudulent assignment

of the deed of trust. HSBC Mortg. Servs., Inc. v. Bolin, No. ED104152, slip op. at 6-7 (Mo. Ct.

App. Mar. 14, 2017). The appellate court concluded Plaintiffs were not entitled to relief, in part,

because they had failed to raise the issue in the trial court. Id In addition to Plaintiffs' fraud

claim having been directly addressed by the Missouri Court of Appeals, the Court finds

Plaintiffs' other claims in this action to be inextricably intertwined with the completed state court

action as the heart of both cases concerned the same relevant time period, parties, and

circumstances surrounding Plaintiffs' loan and the property at 5019 Meadow Drive, Imperial,

Jefferson County, Missouri. While the claims may not be identical to those previously litigated

in state court, the Court nevertheless concludes that exercising jurisdiction here could lead to

effectively reversing the decision by the Missouri Court of Appeals or void its ruling. Such a

result is directly contemplated and prohibited by the Rooker-Feldman doctrine. See Fed. Nat 'l

Mortg. Ass'n v. Underwood, No. 4:17-CV-2370-NCC, 2017 WL 5197141, at *2 (E.D. Mo. Nov.

8, 2017) (concluding the Rooker-Feldman doctrine applied where a plaintiff requested the

federal district court to set aside the state court unlawful detainer judgment and restore his

possession of his property).



2 The unpublished memorandum opinion by the Missouri Court of Appeals explicitly notes it
"does not constitute a formal opinion of this court. It is not uniformly available. It shall not be
reported, cited, or otherwise used in unrelated cases before this court or any other court." HSBC
Mortg. Servs., Inc. v. Bolin, No. ED104152, slip op. at 1 (Mo. Ct. App. Mar. 14, 2017).
Accordingly, the Court does not cite or rely on the unpublished memorandum opinion for its
legal conclusions but notes its content for the purpose of fully addressing the relevant procedural
history between the parties in this case.


                                                 -4-
        Accordingly,

        IT IS HEREBY ORDERED that the separate Motions for Summary Judgment filed by

Defendants Martin Leigh PC (ECF No. 128) and HSBC Mortgage Services Inc. (ECF No. 130)

are GRATED, in part, as they relate to the Court's lack of subject matter jurisdiction.

        IT IS FURTHER ORDERED that Plaintiffs Kimberly and Donald Bolin's claims

against Defendants HSBC Mortgage Services Inc. and Martin Leigh PC are DISMISSED. A

separate Order of Dismissal accompanies this Memorandum and Order.

Dated   thi~y of September, 2019.

                                                     UNITED STATES DISTRICT JUDGE




                                               -5-
